 1   Megan C. Winter (SBN 241429)
        E-Mail: mwinter@fisherphillips.com
 2   Haylee Saathoff (SBN 323267)
        E-Mail: hsaathoff@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     4747 Executive Drive, Suite 1000
 4   San Diego, California 92121
     Telephone: (858) 597-9600
 5   Facsimile: (858) 597-9601
     Attorneys for Defendant, ConMed Corporation
 6

 7   Kathleen A. Brewer (SBN 155688)
        E-Mail: kab@brewerlawoffice.com
 8   BREWER LAW OFFICE
     2945 Townsgate Road, Suite 200
 9   Westlake Village, California 91361
     Telephone: (805) 719-2731
10   Facsimile: (805) 980-5789
11   Attorneys for Plaintiff, Jeff Liu
12

13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15   JEFF LIU,                                 Case No.: 2:19-cv-02361-CJC (PLAx)
16                       Plaintiff,            ORDER        RE:     JOINT
                                               STIPULATION FOR PROTECTIVE
17          v.                                 ORDER
18   CONMED CORPORATION, a                     Complaint Filed: February 11, 2019
     corporation and DOES 1-50, inclusive,     FAC Filed: February 19, 2019
19
                         Defendants.
20

21

22

23

24

25

26

27

28
                                         1          Case No. 2:19-cv-02361-CJC (PLAx)
                           ORDER RE JOINT STIP FOR PROTECTIVE ORDER
     FPDOCS 36045213.1
 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   JEFF LIU,                                  Case No.: 2:19-cv-02361-CJC (PLAx)
11                       Plaintiff,             ORDER        RE:     JOINT
                                                STIPULATION FOR PROTECTIVE
12          v.                                  ORDER
13   CONMED CORPORATION, a                      Complaint Filed: February 11, 2019
     corporation and DOES 1-50, inclusive,      FAC Filed: February 19, 2019
14
                         Defendants.
15

16          Pursuant to the stipulation of the parties, and good cause appearing for the
17   requested protective order,
18          IT IS ORDERED that the Joint Stipulation and Protective Order is entered
19   as an Order of this Court, and shall be binding upon the parties, as well as the
20   signatories to Exhibit A.
21

22   DATED: September 3, 2019                  By:
                                                     Paul L. Abrams
23                                                   United States Magistrate Judge
24

25

26

27

28
                                         1          Case No. 2:19-cv-02361-CJC (PLAx)
                           ORDER RE JOINT STIP FOR PROTECTIVE ORDER
     FPDOCS
     FPDOCS 36045213.1
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, [print or type full name], of [print or type full address], declare under
 4   penalty of perjury that I have read in its entirety and understand the Stipulated
 5   Protective Order that was issued by the United States District Court for the Central
 6   District of California on [date] in the case of Jeff Liu v. ConMed Corporation, United
 7   States District Court, Central District of California, Case No. 2:19-cv-02361-CJC
 8   (PLAx). I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California
15   for the purpose of enforcing the terms of this Stipulated Protective Order, even if
16   such enforcement proceedings occur after termination of this action. I hereby
17   appoint [print or type full name] of [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action
19   or any proceedings related to enforcement of this Stipulated Protective Order.
20

21   Date: ______________________
22

23   City and State where sworn and signed: ___________________________
24

25   Printed name: ____________________________
26

27   Signature: ______________________________
28
                                         1          Case No. 2:19-cv-02361-CJC (PLAx)
                           ORDER RE JOINT STIP FOR PROTECTIVE ORDER
     FPDOCS
     FPDOCS 36045213.1
